EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
It was noted that Applicant's representative signature in Remarks/amendments filed 07/14/2022 was filed separately with last page of the Remarks and entitled "internet communication") probably as a result clerical error) Therefore document entitled "Applicant arguments" is considered valid.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher L. Bernard on 08/09/2022.
The application has been amended as follows: 
Claims 18 and 19 are rewritten as follows: 
Claim 18.  A battery thermal management system comprising a battery cooling system arranged and configured to cool a traction battery of a vehicle and a battery thermal management system control unit programmed to: 
determine a battery temperature profile for a planned route based on route information describing a route from a starting point to a destination and based on a current battery status; and
 determine a battery cooling profile for the route based on the battery temperature profile, wherein determining the battery cooling profile comprises: 
detecting a cooling region in the battery temperature profile where the battery temperature is decreasing without actively cooling the battery; and determining the battery cooling profile so that the battery temperature is at a predetermined temperature value when reaching the cooling region.
Claim 19.  The battery thermal management system according to claim 18, wherein the battery thermal management system control unit is further programmed to control the cooling system to cool the battery according to the determined battery cooling profile during the route.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- WO2015/177210, US 9522669, WO2016/083529, US 20120316712, US 20150100188,  US 20150360550, US 20200055406,  US 20200328656 and   WO2016/083529-fail to teach or suggest the following limitation: “detecting a cooling region in the battery temperature profile where the battery temperature is decreasing without actively cooling the battery; and determining the battery cooling profile so that the battery temperature is at a predetermined temperature value when reaching the cooling region”  in combination with all and every limitations of claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ALLOWED CLIMS
Claims 1,2, and 4-20 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727